Mr. Justice Holloway:
I concur in the result reached and in all that is said if the language of the statute is given the meaning which I think was intended by the legislature. In my opinion the statute contemplates a formal trial before the board, but only in case a protest is presented, and it is only from a decision upon such trial that an appeal lies to the district court. This language in the majority opinion: “This provision contemplates a hearing only when a protest is presented as therein provided, and authorizes an appeal from the decision upon the merits of the protest. It does not provide for a hearing in the absence of protest” — is, however, susceptible of a different construction, and if it is intended to convey the idea that, in the absence of a protest the board cannot make any investigation but must order the license issued as of course, then I most emphatically dissent from such view.